ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 16 Dec 2021 has been entered.  Claims 1-11, 13-14, and 16-17 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Stallman on 24 Feb 2022.
The application has been amended as follows:
1. (Currently amended)  A method for determining the three-dimensional alignment of components of a radar system, with the following steps:
providing the radar system that comprises at least one portion which is permeable by radar signals;
imaging the radar system using millimeter waves emitted by an imaging system;
locating in the image obtained the highest magnitude reflection coinciding with an expected location and/or an expected distance of the surface of a first component of the radar system being of interest; 
determining the position and/or the distance of that surface; 

processing the phase information obtained so as to determine the azimuth and tilt of the surface, wherein the phase information obtained is processed by the steps of performing a transform on the phase information obtained, and computing from that transform 
14. (Currently amended)  A testing system for determining the three-dimensional alignment of components of a radar system, comprising:
a radar system for being tested;
an imaging system configured to emit millimeter waves for sensing the radar system; and 
a control and evaluation system connected to the imaging system, 
the control and evaluation system being configured to locate in the image obtained by the imaging system the highest magnitude reflection coinciding with the expected location and/or the expected distance of the surface of a first component of the radar system; 
the control and evaluation system being configured to determine the position and/or the distance of that surface; and
the control and evaluation system being further configured to obtain from the measurement the relative phase information received from each portion of that surface at the determined location, wherein a transform is performed on the phase information obtained, the azimuth and tilt of the surface 
17. (Currently amended)  A method for determining the three-dimensional alignment of components of a radar system, with the following steps:
providing the radar system that comprises a vehicle radar unit having a vehicle radar unit surface, wherein the radar system also comprises a radome having a radome surface and/or a bumper having a bumper surface, which is permeable by radar signals;
imaging the radar system using millimeter waves emitted by an imaging system;

determining the position and/or the distance of that surface; 
obtaining from the measurement the relative phase information received from each portion of that surface at the determined position and/or the determined distance; and
processing the phase information obtained so as to determine the azimuth and tilt of the surface, wherein the phase information obtained is processed by the steps of performing a transform on the phase information obtained, and computing from that transform the maximum that provides the azimuth and tilt of the surface.


Allowable Subject Matter
Claims 1-11, 13-14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Park, Adams, Ham, McDevitt, nor Rhead, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“processing the phase information obtained so as to determine the azimuth and tilt of the surface, wherein the phase information obtained is processed by the steps of performing a transform on the phase information obtained, and computing from that transform the maximum that provides the azimuth and tilt of the surface.” 
as recited by claim 1 and similarly recited in claim(s) 14 and 17, over any of the prior art of record, alone or in combination.  Claims 2-11, 13, and 16  depend on claims 1 and 14; and each is therefore also allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648